Beck, J.
The determination of the question of defendant’s guilt depended upon whether or not the signing of the prosecutor’s name to the written order alleged in the indictment to have been forged, and the making and signing of which the accused admitted, was done with intent to defraud the prosecutor. The jury found against the defendant upon this vital issue and returned a verdict of guilty. No errors of law were complained of; there was some evidence to support the finding, and the trial judge having approved -it, this court will not disturb the judgment refusing a new trial.

Judgment affirmed.


All the Justices concur.